DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 8, is/are directed to a method (i.e. a process).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves receiving resource transfer information from one or more resource distribution machines; receiving machine-specific information from one or more resource distribution machines;Page 29 of 33 ATTY DKT. NO. 9662US1.014033.3696analyzing resource transfer information and machine-specific information in conjunction to determine predicted servicing requirements for the one or more resource distribution machines; designating the one or more resource distribution machines as preferred or non- preferred resource distribution machines based on the predicted servicing requirements for the one or more resource distribution machines and transmitting instruction to the one or more resource distribution machines, which is a fundamental economic principles or practices (resource usage; resource usage modification); and managing personal behavior or relationships or interactions between people (receiving, analyzing, determining, designating, transmitting).  



Mental Processes

The claim recites limitations directed to receiving resource transfer information from one or more resource distribution machines; receiving machine-specific information from one or more resource distribution machines;Page 29 of 33 ATTY DKT. NO. 9662US1.014033.3696analyzing resource transfer information and machine-specific information in conjunction to determine predicted servicing requirements for the one or more resource distribution machines; designating the one or more resource distribution machines as preferred or non- preferred resource distribution machines based on the predicted servicing requirements for the one or more resource distribution machines and transmitting instruction to the one or more resource distribution machines.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, other than reciting “computerized” (preamble only), nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually receiving resource transfer information from one or more resource distribution machines; receiving machine-specific information from one or more resource distribution machines;Page 29 of 33 ATTY DKT. NO. 9662US1.014033.3696analyzing resource transfer information and machine-specific information in conjunction to determine predicted servicing requirements for the one or more resource distribution machines; designating the one or more resource distribution machines as preferred or non- preferred resource distribution machines based on the predicted servicing requirements for the one or more resource distribution machines and transmitting instruction to the one or more resource distribution machines.
  
The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
Although the claim recites the combination of additional elements of “computerized” (preamble only), all of the steps or acts positively recited in the body of the claim are actually silent regarding their performance by any type of machine/ apparatus, or component thereof.  Although the claim also refers to “wherein the instructions alter the user interface of the one or more resource distribution machines”, the “wherein” clause refers to the intended use/ purpose of the “instructions” by a separate, unclaimed machine (i.e., “one or more resource distribution machines”).  Similarly, the “user interface” is a component of this separate, unclaimed machine (i.e., data receipt/ transmission (e.g., “receiving”, transmitting” etc. step(s) as claimed); and (b) data processing (e.g., “analyzing”, “to determine”, “designating”, etc. step(s) as claimed).  NOTE:  The language “to determine” has been interpreted as an “intended use/result”, not a required step or act of the claimed invention.  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering resource transfer information and machine-specific information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claim is recited at a high level of generality, and merely suggests automation of the step(s).  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE:  (a) As noted although the preamble recites, “computerized”, the body of the claim is actually silent regarding the machine/apparatus or any entity for that matter (e.g., human operator) actually performing the positively recited steps or acts required in the body of the claim.  (b)  Although “one or more resource distribution machines” are mentioned in the claims, the “one or more resource distribution machines” are not the entity (unknown, unclaimed) performing any of the positively recited steps or acts required of the claimed invention.  The “one or more resource distribution machines” is merely interacting with the entity (unknown, unclaimed) actually performing the steps or acts required of the clamed invention.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 03/27/20 does not provide any indication that the claimed invention incorporates anything other than data receipt/ transmission (e.g., “receiving”, transmitting” etc. step(s) as claimed); and (b) data processing (e.g., “analyzing”, “to determine”, “designating”, etc. step(s) as claimed) are well understood, routine and conventional.  NOTE:  The language “to determine” has been interpreted as an “intended use/result”, not a required step or act of the claimed invention.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”, transmitting” etc. step(s) as claimed); and (b) data processing (e.g., “analyzing”, “to determine”, “designating”, etc. step(s) as claimed) are well understood, routine and conventional.  NOTE:  The language “to determine” has been interpreted as an “intended use/result”, not a required step or act of the claimed invention.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 9 - 14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent system claim 1 and independent computer program product claim 15 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The component(s) (i.e., “at least one non-transitory storage device”, “at least one processing device”, “non-transitory computer-readable medium”, etc.) described in independent system claim 1 and independent computer program product claim 15, add nothing of substance to the underlying abstract idea.  At best, the product(s) (system; computer program product) recited in the claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claims 2 - 7 and 16  -20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Objections
Claims 1, 5, 8, 12 and 15 are objected to because of the following informalities:  
Re Claims 1, 8 and 15:  Claim 8 recites, “receiving machine-specific information from one or more resource distribution machines;  Page 29 of 33 
ATTY DKT. NO. 9662US1.014033.3696analyzing resource transfer information and machine-specific information in conjunction to determine predicted servicing requirements for the one or more resource distribution machines;”
 	This should be -- receiving machine-specific information from the one or more resource distribution machines;  Page 29 of 33 
ATTY DKT. NO. 9662US1.014033.3696analyzing the resource transfer information and the machine-specific information in conjunction and determining predicted servicing requirements for the one or more resource distribution machines based on the analysis; --  or something similar. NOTE:  Analogous changes for claims 1 and 15 accounting for differences due to statutory class.
Terms previously referenced should be preceded by terms such as “the” or “said” to clarify the prior reference.
The language “to determine predicted servicing requirements for the one or more resource distribution machines” is drafted as an intended use/ result, but subsequent limitations and dependent claims rely upon “determining predicted service requirements” as a step that actually occurs in the claim.
Re Claims 5 and 12:  Claim 12 recites, “wherein designating the one or more resource distribution machines as preferred or non-preferred resource distribution machines further comprises a comparison of a relative required expenditure of servicing the one or more resource distribution machines and determining that a required 
	This should be -- wherein designating the one or more resource distribution machines as preferred or non-preferred resource distribution machines further comprises comparing a relative required expenditure of servicing the one or more resource distribution machines and determining that a required expenditure is relatively higher or lower than other resource distribution machines within a designated geographical area based on the comparison. --  or something similar.  NOTE:  Analogous changes for claims 5 accounting for differences due to statutory class.
The claim appears to be directed to a further limiting step, but is not drafted as a step.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 8, 11, 13, 14, 15, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Re Claims 1 and 15:  Claim 1 recites, “at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:”
This should be, -- a processor; and memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to: -- or something similar.  See also, para. [0031] [0033] of applicant’s Specification as filed 03/27/20.
Claim 15 recites, “A computer program product for resource usage modification based on resource services, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to:”
This should be -- A computer program product for resource usage modification based on resource services, the computer program product comprising a non-transitory computer-readable medium comprising code that, when executed by a processor, causes the processor to: -- or something similar.  See also, para. [0031] [0033] of applicant’s Specification as filed 03/27/20.
With respect to claim 1, the “at least one non-transitory storage medium” has no role (e.g., storing instructions for execution by the processor) in the claim.
With respect to claim 15, the “code” is never executed by machine hardware (e.g., “processor”).  With respect to the “first apparatus”, an “apparatus” according to applicant’s Specification may no be a machine at all.  See also, para. [0069] of applicant’s Specification as filed 03/27/20.
Re Claims 1, 6, 7, 8, 13, 14, 15, 19 and 20:  Applicant’s claims are unclear because they are subject to conflicting, alternative interpretations.  Interpretation #1, independent claims 1, 8 and 15 appear to suggest the “alter”/”altering” is the intended use/ purpose for the “instructions” provided to the separate, unclaimed device(s) (i.e., “one or resource distribution machine”.  Interpretation #2, dependent claims 6, 7, 13, 14, 19 and 20 (which depend from claims 1, 8 and 15) appear to suggest the “alter”/”altering” are positively recited steps or acts performed by the claimed device (i.e.,”system”) itself.
Re Claims 4, 11 and 18:  The term “approximate” is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhuvad, US Pub. No. 2020/0410824.
Re Claims 1, 8 and 15:  Bhuvad discloses a system/ computerized method/ computer program product for resource usage modification based on resource services, comprising: 
receiving resource transfer information from one or more resource distribution machines (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040]); 
receiving machine-specific information from one or more resource distribution machines (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040]);  Page 29 of 33 
ATTY DKT. NO. 9662US1.014033.3696analyzing resource transfer information and machine-specific information in conjunction to determine predicted servicing requirements for the one or more resource distribution machines (Bhuvad, abstract, [0004] [0010] [0042] [0043] [0045], See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/result” recitation interpreted as not further limiting of the claimed invention.); 

and transmitting instruction to the one or more resource distribution machines, wherein the instructions alter the user interface of the one or more resource distribution machines (Bhuvad, [0004] [0010] [0011] [0014] [0021] [0032] [0052] [0053] [0054], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention.  See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/result” recitation interpreted as not further limiting of the claimed invention.  NOTE:  The reference to “alter”/”altering” interpreted as the intended use/ purpose for the “instructions” provided to the separate, unclaimed device(s) (i.e., “one or resource distribution machine”, not a positively recited step or act performed by the actual claimed device (i.e., ‘system”)).  
Re Claims 2, 9 and 16:  Bhuvad discloses the claimed invention supra and further discloses wherein the resource transfer information comprises data related to withdrawal of resources from the one or more resource distribution machines, and metadata comprising geographic location, time of day, denominations of resources, amount of resources, or frequency of resource transfers (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention).  
Re Claims 3, 10 and 17:  Bhuvad discloses the claimed invention supra and further discloses wherein machine-specific information comprises real-time information related to amount of resources contained in each of the one or more resource distribution machines, denominations of resources contained in each of the one or more resource distribution machines, required expenditure to service each of the one or more resource distribution machines, frequency of use of each of the one or more resource distribution machines, or technological capabilities of each of the one or more resource distribution machines (Bhuvad, abstract, [0004] [0021] [0024] [0027] [0029] [0031] [0035] [0036] [0037] [0040], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention).  
Re Claims 4, 11 and 18: Bhuvad discloses the claimed invention supra and further discloses wherein determining predicted servicing requirements for the one or more resource distribution machines further comprises calculating an approximate timeframe during which the one or more resource distribution machines will require additional resources based on amount of resources currently contained in the one or more resource distribution machines and frequency of resource transfers occurring at the one or more resource distribution machines (Bhuvad, abstract, [0004] [0010] [0042] [0043] [0045], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention.  See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/result” recitation interpreted as not further limiting of the claimed invention.  NOTE:  Due dependency from claims 1, 8 and 15 respectively, the reference to “determine”/”determining” interpreted as the intended use/ or purpose of the analysis, not a positively recited step or act performed by the claimed device (i.e., ‘system”)).  
Re Claims 5 and 12:  Bhuvad discloses the claimed invention supra and further discloses wherein designating the one or more resource distribution machines as preferred or non-preferred resource distribution machines further comprises a 
Re Claims 6, 13 and 19:  Bhuvad discloses the claimed invention supra and further discloses wherein altering the user interface of the one or more resource distribution machines further comprises displaying a suggestion for a recommended resource transfer on the preferred resource distribution machines (Bhuvad, [0004] [0010] [0011] [0014] [0021] [0032] [0052] [0053] [0054], See also MPEP § 2103 I. C. MPEP § 2111.04 “wherein” clause is not further limiting of the claimed invention.  See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/result” recitation interpreted as not further limiting of the claimed invention.  NOTE:  Due to dependency from claims 1, 8 and 15 respectively, the reference to “alter”/”altering” interpreted as the intended use/ or purpose for the “instructions” provided to the separate, unclaimed device(s) (i.e., “one or resource distribution machine”, not a positively recited step or act performed by the claimed device (i.e., ‘system”)).  
Re Claims 7, 14 and 20:  Bhuvad discloses the claimed invention supra and further discloses wherein altering the user interface of the one or more resource distribution machines further comprises limiting functionality of non-preferred resource distribution machines, wherein limiting the functionality of the non-preferred resource distribution machines includes limiting an amount or denomination of resources available for resource transfer at the non-preferred resource distribution machines (Bhuvad, [0004] [0010] [0011] [0014] [0021] [0032] [0052] [0053] [0054], See also MPEP § 2103 I. C. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to resource usage modification
US 20020052845 A1
US 20190318331 A1
US 20160148179 A1
US 20190147707 A1
US 20210081913 A1
US 20210045043 A1
US 20190147421 A1
US 10878668 B1
US 10395199 B1
US 10878668 B1
CN 106330565 A
CN 111080929 A
WO 2021045638 A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697